Order unanimously reversed on the law with costs and petition granted, in accordance with the following memorandum: Family Court erred in concluding that it could not make an award of support to a wife against a husband who is institutionalized and receiving Medicaid. Respondent husband’s Social Security income is available to support his wife, the petitioner herein, in these circumstances (Matter of Albany County Dept, of Social Servs. v Englehardt, 124 AD2d 140, Iv denied 69 NY2d 612; Matter of Septuagenarian v Septuagenarian, 126 Mise 2d 699). Since the facts have been stipulated by the parties, there is no need to remit this matter to Family Court for a hearing as to the amount of support. Thus, we award petitioner support in the sum of $484 per month from July 1986 through December 1986 and the sum of $488 per month from January 1987. (Appeal from order of Allegany County Family Court, Feeman, J.—modification of support.) Present—Callahan, J. P., Doerr, Green, Pine and Lawton, JJ.